UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIESTRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: May 31 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. Jubak Global Equity Fund SCHEDULE OF INVESTMENTS As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 85.0% ARGENTINA – 1.3% Arcos Dorados Holdings, Inc. - Class A $ AUSTRALIA – 5.9% Bradken Ltd. GrainCorp Ltd. Lynas Corp. Ltd.* Newcrest Mining Ltd. Whitehaven Coal Ltd. BRAZIL – 4.3% 80 CCR S.A. Kroton Educacional S.A.* Localiza Rent a Car S.A. Natura Cosmeticos S.A. CANADA – 6.3% Goldcorp, Inc. Northern Property Real Estate Investment Trust - REIT Talisman Energy, Inc. Yamana Gold, Inc. CHILE – 0.8% AquaChile S.A.* Corpbanca CHINA – 6.6% Aluminum Corp. of China Ltd. - ADR* China Eastern Airlines Corp. Ltd. - ADR* Home Inns & Hotels Management, Inc. - ADR* Jiangxi Copper Co., Ltd. - Class H Ping An Insurance Group Co. - Class H Sun Art Retail Group Ltd. Tencent Holdings Ltd. Tingyi Cayman Islands Holding Corp. COLOMBIA – 2.1% Banco Davivienda S.A. 50 Constructora Conconcreto S.A. 34 Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) COLOMBIA (Continued) Grupo Odinsa S.A. $ Pacific Rubiales Energy Corp. DENMARK – 3.0% Novo Nordisk A/S - Class B Novozymes A/S FINLAND – 1.2% Nokia Corp. - ADR FRANCE – 2.2% LVMH Moet Hennessy Louis Vuitton S.A. HONG KONG – 3.3% AIA Group Ltd. China Overseas Land & Investment Ltd. Dairy Farm International Holdings Ltd. Guangdong Investment Ltd. Hong Kong Exchanges and Clearing Ltd. IRELAND – 3.3% Kenmare Resources PLC* Paddy Power PLC Shire PLC JAPAN – 3.6% Rakuten, Inc. Seven & I Holdings Co., Ltd. Toray Industries, Inc. JERSEY – 1.6% Randgold Resources Ltd. - ADR MALAYSIA – 0.4% Petronas Gas BHD MEXICO – 1.0% Grupo Televisa SAB - ADR Industrias Bachoco S.A.B. de C.V. Urbi Desarrollos Urbanos S.A.B. de C.V.* Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) NORWAY – 3.8% Seadrill Ltd. $ Statoil ASA PHILIPPINES – 0.4% Manila Water Co., Inc. POLAND – 1.1% Bank Zachodni WBK S.A. KGHM Polska Miedz S.A. Powszechny Zaklad Ubezpieczen S.A. SINGAPORE – 3.2% Goodpack Ltd. Hyflux Ltd. Keppel Corp. Ltd. Keppel Land Ltd. SIA Engineering Co., Ltd. Singapore Exchange Ltd. StarHub Ltd. SWEDEN – 0.6% Svenska Handelsbanken A.B. - A Shares SWITZERLAND – 2.2% Cie Financiere Richemont S.A. Nestle S.A. - ADR THAILAND – 0.8% Tesco Lotus Retail Growth Freehold & Leasehold Property Fund TURKEY – 1.8% Anadolu Efes Biracilik Ve Malt Sanayii A.S. UNITED KINGDOM – 3.8% BG Group PLC Ensco PLC - ADR Tullow Oil PLC Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED STATES – 20.4% Achillion Pharmaceuticals, Inc.* $ Apple, Inc. Bank of Marin Bancorp BlackRock, Inc. Cheniere Energy, Inc.* eBay, Inc.* EMC Corp.* Freeport-McMoRan Copper & Gold, Inc. General Electric Co. Knight Transportation, Inc. Lennar Corp. - Class A McDonald's Corp. MGM Resorts International* Nuance Communications, Inc.* OncoGenex Pharmaceutical, Inc.* Precision Castparts Corp. Schlumberger Ltd. Stratasys, Inc.* Toll Brothers, Inc.* U.S. Bancorp Ultra Petroleum Corp.* Vivus, Inc.* TOTAL COMMON STOCKS (Cost $24,414,681) RIGHTS – 0.0% AUSTRALIA – 0.0% GrainCorp Ltd.* TOTAL RIGHTS (Cost $0) SHORT-TERM INVESTMENTS – 10.1% Fidelity Institutional Government Portfolio, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $2,862,411) TOTAL INVESTMENTS – 95.1% (Cost $27,277,092) Other Assets in Excess of Liabilities – 4.9% TOTAL NET ASSETS – 100.0% $ Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2012 (Unaudited) ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Schedule of Investments. Jubak Global Equity Fund NOTES TO SCHEDULE OF INVESTMENTS August 31, 2012 (Unaudited) Note 1 – Organization Jubak Global Equity Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to provide long-term capital appreciation. The Fund commenced investment operations on June 30, 2010. Note 2 – Accounting Policies The following is a summary of the significant accounting policy consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Foreign securities traded in countries outside the U.S. are fair valued by utilizing the quotations of an independent pricing service. The pricing service uses statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the Fund calculates the NAVs. The Board reviews the independent third party fair valuation analysis report quarterly. (b) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted prior to when the Fund’s net asset value is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. Jubak Global Equity Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued August 31, 2012 (Unaudited) The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Note 3 – Federal Income Taxes At August 31, 2012, gross unrealized appreciation and depreciation of investments and foreign currency owned by the Fund, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Unrealized depreciation on foreign currency ) Net unrealized depreciation on investments and foreign currency translations $ ) The difference between cost amounts for financial statement and federal income tax purposes is due primarily to wash sale loss deferrals and passive foreign investment companies (“PFICs”). Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Jubak Global Equity Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued August 31, 2012 (Unaudited) · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of August 31, 2012, in valuing the Fund’s assets carried at fair value: Level 1 (Quoted Price) Level 21 (Observable Inputs) Level 32 (Unobservable Inputs) Total Investments Common Stocks Consumer Discretionary $ $
